Case: 2:18-cv-00674-ALM-KAJ Doc #: 29 Filed: 07/17/19 Page: 1 of 2 PAGEID #: 161




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


RICHARD BARROW                               )      CASE NO.        2:18-CV-00674
                                             )
               Plaintiff                     )      JUDGE ALGENON L. MARBLEY
                                             )
       -vs-                                  )      MAGISTRATE JUDGE
                                             )       KIMBERLY A. JOLSON
C/O TOBY HOLTON, et al.                      )
                                             )
               Defendants                    )



                                 NOTICE OF APPEARANCE



       Now comes Sarah Gelsomino, Attorney at Law, and hereby enters her appearance as

counsel of record on behalf of the Plaintiff, Richard Barrow, in the above-captioned case.

                                          Respectfully submitted,

                                          FRIEDMAN & GILBERT


                                          /s/ Sarah Gelsomino
                                          SARAH GELSOMINO (0084340)
                                          55 Public Square, Suite 1055
                                          Cleveland, OH 44113-1901
                                          Telephone:       (216) 241-1430
                                          Facsimile:       (216) 621-0427
                                          E-Mail:          sgelsomino@f-glaw.com

                                          Attorney for Plaintiff
Case: 2:18-cv-00674-ALM-KAJ Doc #: 29 Filed: 07/17/19 Page: 2 of 2 PAGEID #: 161




                                  CERTIFICATE OF SERVICE

        I hereby certify that on July 17, 2019, a copy of the foregoing was filed electronically.

Notice of this filing will be sent to all registered parties by operation of the Court’s electronic filing

system. Parties may access this filing through the Court’s system.


                                                /s/ Sarah Gelsomino
                                                SARAH GELSOMINO
                                                Attorney for Plaintiff




                                                    2
